Per Curiam.
The motion to proceed in forma pauperis and the petition for a writ of certiorari are granted. The judgment of the District Court of Appeal of Florida, First District, is vacated and the case is remanded to that court for further consideration in light of Bruton v. United States, 391 U. S. 123. See Roberts v. Russell, ante, p. 293.
Mr. Justice Harlan and Mr. Justice White dissent for the reasons stated in Mr. Justice White’s dissenting opinion in Bruton v. United States, 391 U. S. 123, 138 (1968).